PER CURIAM.
This is an appeal from a decree of the District Court disallowing a deduction of $327,-861.24 from the gross estate of Theodore C. Bimbaum claimed under section 303 (a) (3) of the Revenue Act of 1924 (26 USCA § 1095 note), which allows a deduction for all bequests made “to or for the use of any corporation organized and operated exclusively for religious, charitable, ¥ * * or educational purposes.”
The learned trial judge disallowed the deduction for the reason that the amount of the residuary bequests the charities designated in paragraph “Nineteenth, (i)” of the decedent’s will could not be determined at the time of his death with any reasonable certainty.
We are in entire accord with his conclusions, and affirm the decree for the reasons set forth in his opinion.
Affirmed.